Swing, J.
We think these cases should be reversed on the ground that the judgments are clearly and manilestly against the evidence. It seems to us beyond any question that in making this improvement John Carlisle was acting as the agent of all the parties. He had been the trusted agent of the parties in all matters pertaining to the estate hitherto, and we see nothing to indicate in the slightest degree that in this particular matter this relation was changed, and that he was acting wholly for himself and as an independent contractor. If he had been acting for himself it is inconceivable to us that he should have so changed the improvement that instead of costing $60,000 it cost to him over $75,000. The change was for the benefit of the property, and it was so great in amount, and so against his own interest that he should expend out of his own pocket over $15,000, that we can not believe that he thought for a moment that he was paying for this extra improvement. His conduct all the way through shows clearly that he thought he was acting simply as the agent oí all. He time and again, verbally and in writing, said to the contractors that he was acting as the agent of the estate or the heirs. Besides all this, the other parties must have been aware of this extra expenditure, for they gave their consent that he might use the rents in advance, which belonged to them, to pay for this extra improvement, thus in effect approving and ratifying his conduct. All the evidence shows that every contractor contracted with John Carlisle as agent for all the parties interested. There never was an intimation that he was acting in any other capacity, and we have no doubt but what in fact he did so act. He had in all other matters acted as the trusted agent oi his brothers and sisters, and that he so continued to act in this matter we have no question.
The several judgments in this case will be reversed and remanded: for further proceedings.